UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ALL PARTY PARLIAMENTARY                        :
GROUP ON EXTRAORDINARY                         :
RENDITION et al.,                              :
                                               :
                          Plaintiffs,          :     Civil Action No.:      09-2375 (RMU)
                                               :
                          v.                   :     Re Document Nos.:      10, 16
                                               :
UNITED STATES DEPARTMENT                       :
OF DEFENSE et al,                              :
                                               :
                          Defendants.          :

                                        MEMORANDUM OPINION

   GRANTING THE DEFENDANTS’ PARTIAL MOTION TO DISMISS; DENYING THE PLAINTIFFS’
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

                                          I. INTRODUCTION

       This matter comes before the court on the defendants’ partial motion to dismiss and the

plaintiffs’ motion for partial summary judgment. The plaintiffs consist of an elected member of

the U.K. Parliament, a parliamentary group and an American attorney. Pursuant to the Freedom

of Information Act, (“FOIA”), the plaintiffs requested material from various government

agencies regarding the U.S. government’s “extraordinary rendition” program. Several agencies

refused, citing a provision of FOIA that exempts members of the intelligence community from

disclosing matters to foreign government entities. The plaintiffs subsequently filed suit, alleging

that this exception does not apply because the plaintiffs are not foreign government entities or

representatives thereof. Because the court concludes that the plaintiffs are representatives or

subdivisions of a foreign government entity, the court grants the defendants’ motion and denies

the plaintiffs’ motion.
                     II. FACTUAL AND PROCEDURAL BACKGROUND

          Andrew Tyrie is an elected Member of the U.K. Parliament. Defs.’ Partial Mot. to

Dismiss (“Defs.’ Mot.”) at 3. He chairs a group called the All Party Parliamentary Group on

Extraordinary Rendition (the “APPG”). Id. The APPG is a group of over 50 Members of

Parliament that was established for the purpose of examining and obtaining the disclosure of

information about the United States’ “extraordinary rendition” program and the U.K.

government’s participation therein. Pls.’ Mot. at 23. The plaintiffs allege that the “extraordinary

rendition” program allowed the CIA to extrajudicially apprehend foreign nationals suspected of

involvement in terrorist activities and transfer them to foreign countries for detention and

coercive interrogation. See Pls.’ Mot. at 3-4; see also Vance v. Rumsfeld, 653 F.3d 591, 592

(2011) (describing “extraordinary rendition” policy); Mohamed v. Jeppesen Dataplan, Inc., 614

F.3d 1070, 1073 (9th Cir. 2010) (same); Arar v. Ashcroft, 585 F.3d 559, 564 n.1 (2d Cir. 2009)

(same).

          Both Andrew Tyrie and the APPG are represented on a pro bono basis by Joe Cyr, a

United States citizen and an attorney who practices with a law firm in the United States. Pls.’

Mot. at 3-4. In November 2008, the plaintiffs, through their counsel, submitted FOIA requests

for government documents with a number of agencies of the U.S. government, including the

Central Intelligence Agency (“CIA”), the Department of Homeland Security (“DHS”), the

Department of Justice (“DOJ”), the Department of State, the Department of Defense (“DOD”),

the Federal Bureau of Investigation (‘FBI”), and the National Security Agency (“NSA”)

(collectively, “the defendants”). Pls.’ Mot. at 6. The plaintiffs’ FOIA requests sought

information on 43 separate topics, all of which focused on various aspects of the United States’

                                                 2
and the United Kingdom’s involvement in extraordinary rendition, secret detention, coercive

interrogation of suspected terrorists and the sources of information about alleged terrorist plots.

Defs.’ Mot. at 2. Joe Cyr, along with other attorneys at his law firm, assisted the APPG in

drafting these FOIA requests and communicating with the various agencies to obtain the

requested documents. Pls.’ Mot. at 6.

       The majority of the plaintiffs’ FOIA requests were denied. Id. The FBI initially

responded to the request, but later informed the plaintiffs that it would no longer comply on

account of 5 U.S.C. § 552(a)(3)(E), an exception to FOIA that prohibits intelligence agencies

from granting requests to all non-domestic government entities, their subdivisions and their

representatives. Defs.’ Mot. at 3. The CIA and the DHS’s Office of Intelligence and Analysis

similarly denied the FOIA requests based on this statutory provision. Id. The DOD, NSA and

Department of State did not respond to the plaintiffs’ request for over a year, after which point

they too invoked 5 U.S.C. § 552(a)(3)(E). Id. The plaintiffs administratively appealed the CIA’s

and the DOD’s denials of the requests. Id. at 7-8. In April 2009, the CIA rejected the plaintiffs’

appeal. Id. at 8. The DOD never acted on the plaintiffs’ appeal. Id at 7.

       In December 2009, the plaintiffs filed a complaint in this court seeking injunctive,

declaratory and other relief under FOIA. See generally Compl. The defendants subsequently

filed a motion to dismiss, alleging that the plaintiffs are representatives or subdivisions of a

foreign government entity and are thus prohibited from requesting records under 5 U.S.C. §

552(a)(3)(E). See generally Defs.’ Mot. The plaintiffs then filed a motion for partial summary

judgment on the same issue, alleging that 5 U.S.C. § 522(a)(3)(E) does not to apply to them

because they are neither foreign government entities nor representatives thereof. See generally



                                                  3
Pls.’ Mot. With these motions now ripe for adjudication, the court turns to the relevant legal

standards and the parties’ arguments.


                                          III. ANALYSIS

                    A. Legal Standard for Rule 12(b)(6) Motion to Dismiss

        A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint. Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). The complaint need only set forth a short and plain

statement of the claim, giving the defendant fair notice of the claim and the grounds upon which

it rests. Kingman Park Civic Ass’n v. Williams, 348 F.3d 1033, 1040 (D.C. Cir. 2003) (citing

FED. R. CIV. P. 8(a)(2) and Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Such simplified notice

pleading is made possible by the liberal opportunity for discovery and the other pretrial

procedures established by the Rules to disclose more precisely the basis of both claim and

defense to define more narrowly the disputed facts and issues.” Conley, 355 U.S. at 47-48

(internal quotation marks omitted). It is not necessary for the plaintiff to plead all elements of

his prima facie case in the complaint, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002),

or “plead law or match facts to every element of a legal theory,” Krieger v. Fadely, 211 F.3d

134, 136 (D.C. Cir. 2000) (internal quotation marks and citation omitted).

        Yet, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 562 (2007) (abrogating the oft-quoted language from Conley, 355 U.S. at 45-46, instructing

courts not to dismiss for failure to state a claim unless it appears beyond doubt that “no set of

facts in support of his claim [] would entitle him to relief”). A claim is facially plausible when

                                                   4
the pleaded factual content “allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at

556). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at

556).

         In resolving a Rule 12(b)(6) motion, the court must treat the complaint’s factual

allegations – including mixed questions of law and fact – as true and draw all reasonable

inferences therefrom in the plaintiff’s favor. Holy Land Found. for Relief & Dev. v. Ashcroft,

333 F.3d 156, 165 (D.C. Cir. 2003); Browning, 292 F.3d at 242. While many well-pleaded

complaints are conclusory, the court need not accept as true inferences unsupported by facts set

out in the complaint or legal conclusions cast as factual allegations. Warren v. District of

Columbia, 353 F.3d 36, 39 (D.C. Cir. 2004); Browning, 292 F.3d at 242. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 555).



B. The Court Grants the Defendants’ Partial Motion to Dismiss and Denies the Plaintiffs’
                       Motion for Partial Summary Judgment

        1. FOIA’s Statutory Framework and the Foreign Government Entity Exemption

         Enacted “to pierce the veil of administrative secrecy and to open agency action to the

light of public scrutiny,” the Freedom of Information Act reflects “a general philosophy of full

agency disclosure unless information is exempted under clearly delineated statutory language.”

Dep’t of Air Force v. Rose, 425 U.S. 352, 360-61 (1976). Prior to 2002, these exemptions to

disclosure turned on the nature of the material, not the identity of the individual or organization


                                                  5
making the request. Swan v. Sec. Exch. Comm’n, 96 F.3d 498, 499 (D.C. Cir. 1996) (“FOIA

does not make distinctions based on who is requesting the information.”). This was in part

because “[o]nce records are released, nothing in FOIA prevents the requester from disclosing the

information to anyone else.” Id. at 500.

       In 2002, Congress amended FOIA to include 5 U.S.C. § 552(a)(3)(E), which the court

will refer to as the “foreign government entity exemption.” This provision states that no agency

that is a member of the “intelligence community”1 shall make any record available to “(i) any

government entity, other than a State, territory, commonwealth, or district of the United States,

or any subdivision thereof; or (ii) a representative of a government entity described in clause (i).”

5 U.S.C. § 552(a)(3)(E).

       The relevant legislative report accompanying the FOIA’s 2002 amendment noted the

following:

       As currently structured, FOIA provides to any person a broad right of access to
       declassified Intelligence Community records, whatever the purpose of his or her
       request. As a result, foreign persons and governments (including those that may
       support or participate in terrorist activities) have generated requests that require a
       significant commitment of Intelligence Community resources to process. CIA
       estimates that requests from foreign governments and foreign nationals comprise
       approximately 10 percent of the FOIA requests received annually based on the
       last three years. From FY 1999 through FY 2001, these foreign government
       FOIA requests increased at the rate of one percent per annum. Elements of the
       Intelligence Community are required by law to process these requests without
       regard to the nationality of the individual making the request. Because elements
       of the Intelligence Community routinely handle classified national security
       information, the resources required to perform the painstaking, line-by-line

1
       The term “intelligence community” is defined with reference to the National Security Act of
       1947, which lists, among others, the Office of the Director of National Intelligence, the CIA, the
       NSA, the DIA, intelligence elements of the FBI, the Bureau of Intelligence and Research of the
       Department of State, elements of the DHS concerned with the analysis of intelligence
       information, elements of the DOD that collect national intelligence, and others. 40 U.S.C. §
       401a(4)(A)-(L). The defendants move to dismiss the plaintiffs’ claims in part only inasmuch as
       the plaintiffs filed FOIA requests with members of the “intelligence community.” Defs.’ Mot. to
       Dismiss at 2.
                                                   6
       reviews necessary to ensure the proper protection of such classified information
       are substantial. This section will prevent the diversion of the Intelligence
       Community’s limited declassification resources for this purpose.

H.R. Rep. No. 107-592, at 29 (2002).

       The central dispute in this matter is whether or not the plaintiffs fall within the foreign

government entity exception. To the court’s knowledge, no court has yet had occasion to

adjudicate the metes and bounds of FOIA’s foreign government exception. Thus untethered by

precedent, this court turns to the statutory interpretation of § 552(a)(3)(E) as a matter of first

impression.



  2. The Terms “Government Entity” and “Representative” Are Construed According to
                 their Plain Meaning, Not According to English Law

       Section 552(a)(3)’s foreign government entity exception states that records shall not be

disclosed to any foreign “government entity” or its “representative.” 5 U.S.C. § 552(a)(3)(E)(i)-

(ii). The plaintiffs argue that the terms “government entity” and “representative” are terms of art

that should be understood with reference to English law. Pls.’ Mot. at 22-23. Under English

law, the plaintiffs argue, the term “government” refers only to the executive branch. Id. The

plaintiffs thus maintain that Parliament is not a part of the “government.” Id. at 14. Instead, they

argue that the English government is formed by the political party that has last won a majority of

seats in the House of Commons. Id. at 14-15. The leader of this party is invited by the Queen to

serve as Prime Minister, and that individual selects a number of individuals to serve in

ministerial offices (which are akin to U.S. cabinet positions). Because none of the plaintiffs have

ever served in this capacity, the plaintiffs conclude that FOIA’s foreign government entity

exception does not apply.

                                                   7
       In response, the defendants maintain that the meaning of the terms “government entity”

and “representative” must be construed with reference to the ordinary, common meaning of the

statutory text. Defs.’ Mot. at 7. They deny that § 552’s text incorporates all the “nuances and

intricacies” of the U.K.’s constitutional system. Id. Rather, they contend that the term

“government” may mean “any political organ exercising any type or shade of political authority

(whether executive, legislative or judicial) at any level.” Id. The defendants thus maintain that

under any plain-meaning analysis, the plaintiffs are encompassed by the foreign government

entity exception. Id.

       The court begins its inquiry with the axiom that statutory interpretation begins with the

plain language of the statute itself. Wall v. Kholi, 131 S.Ct. 1278, 1284 (2011) (holding that

statutory words must be given their “ordinary, contemporary meaning”); Conn. Nat. Bank v.

Germain, 503 U.S. 249, 253-54 (1992) (noting that courts “should always turn to a cardinal

canon before all others” – namely, that “a legislature says in a statute what it means and means in

a statute what it says there”). Accordingly, the court declines the plaintiffs’ invitation to

interpret FOIA (an American statute) solely with reference to foreign law. The court freely

admits that the word “government” may portend a more nuanced meaning within the milieu of

the English system of governance. It would be decidedly peculiar to assume that Congress

intended FOIA’s terms to shift with the idiosyncratic governmental configurations of every

sovereign state. Thus, the court rejects the plaintiffs’ invitation to construe FOIA under English

law and instead turns to the relevant question: whether or not the plaintiffs fall within § 552’s

plain, ordinary meaning.




                                                  8
                       3. The U.K. Parliament is a “Government Entity”

        The plaintiffs argue that Parliament is not a component of England’s “government” as it

is defined in English law. Pls.’ Mot. at 22-23. The defendants counter that Parliament falls

within the plain, ordinary meaning of a “government entity.” Defs.’ Mot. at 7.

        “Government” is ably defined by Black’s Law Dictionary as “[a]n organization through

which a body of people exercises political authority” or “the machinery by which sovereign

power is expressed.” BLACK’S LAW DICTIONARY 764 (9th ed. 2009). Government may also

refer collectively to “the political organs of a country regardless of their function or level, and

regardless of the subject matter they deal with.” Id.

        In the English system of governance, legislation is enacted by Parliament; following the

doctrine of Parliamentary sovereignty, legislation is binding and can be set aside by no political

body other than Parliament itself. Pls.’ Mot. at 13. Accordingly, Parliament is the primary organ

tasked with the expression of sovereign political authority and its enactment into law.2 Id. The

court therefore concludes that Parliament is a foreign “government entity” for the purposes of

FOIA.

        Even if the plaintiffs’ narrower definition of “government” were adopted, the plaintiffs

gloss over the extent to which Parliament is integral to the U.K.’s “government.” The U.K.’s

Executive Branch is elected by members of Parliament. Pls.’ Mot. at 15. In addition, members

of the Executive Branch are held accountable to Parliament by means of questioning and inquiry.

Id. Moreover, Parliament may dissolve the Executive branch with a vote of no confidence. Id.,


2
        The English system therefore differs from the American system, in which courts may strike down
        legislative acts that are incongruent with the U.S. Constitution. See generally Lord Irvine of
        Lairg, Sovereignty in Comparative Perspective: Constitutionalism in Britain and America, 76
        N.Y.U. LAW REVIEW 1 (2001).
                                                  9
Ex. 3 at 8. No further exploration of the matter is needed for the court to conclude that

Parliament, the primary lawmaking organ of the United Kingdom, is “[a]n organization through

which a body of people exercises political authority.” See BLACK’S LAW DICTIONARY 764 (9th

ed. 2009). Accordingly, the court concludes that FOIA’s foreign government exemption applies

to Parliament.



                 4. Andrew Tyrie is a “Representative” of the U.K. Parliament

       The plaintiffs argue that Andre Tyrie is not a representative of a foreign government

simply by virtue of his status as a Member of Parliament. Pls.’ Mot. at 27. Rather, the plaintiffs

maintain that Andrew Tyrie only represents those individual constituents that he represents as an

elected member of the House of Commons. Id. The plaintiffs couch their argument in terms

reminiscent of the law of agency; namely, they argue that Andrew Tyrie can only be considered

a “representative” of the government if he wields the power to speak or act on the government’s

behalf. Id.

       The defendants maintain that the plaintiffs’ construction of the term “representative” is

impermissibly narrow. Defs.’ Mot. at 8-9. They contend that a “representative” is not limited to

individuals who may bind or control the government’s actions. Id. at 9. Instead, they argue that

a “member of a foreign legislative body” comfortably falls within FOIA’s foreign government

entity exemption. Id.

       The court observes that the term “representative” is not synonymous with “agent” for the

purposes of § 552. FOIA’s foreign government entity exception uses the word “representative,”

not “agent,” and when Congress uses different words a court must assume that the difference was

intentional. Burlington N. & Santa Fe. Ry. v. White, 548 U.S. 53, 62-63 (2006).
                                                10
       In a democratically elected legislature, it is rarely possible that one individual speaks with

the power to bind all of the government’s other constituent parts. Rather, the court observes that

a Member of Parliament wields the levers of power that are exclusive to the government,

including the power to vote on legislation, to craft laws and to hold the Executive Branch

accountable for its actions. Pls.’ Mot., Ex. 3. The fact that no individual wields these powers

exclusively is merely a feature of the democratic system. Andrew Tyrie, as a feature of his

office, wields the power to act with the government’s imprimatur. The court therefore concludes

that Andrew Tyrie is a “representative” of Parliament for the purposes of FOIA. Accordingly,

the court concludes that his FOIA claim falls within the foreign government entity exception.



               5. The APPG is a Subdivision of a Foreign Government Entity

       The plaintiffs claim that the APPG is not a subdivision of a foreign “government entity”

because it does not have the authority to act or speak on behalf of the U.K. Government. Pls.’

Mot. at 24. Rather, they argue that the APPG merely exists to make inquiries of and to challenge

the policies adopted by the U.K. Government. Id. In contrast, the defendants argue that the

APPG is an organization whose membership is drawn exclusively from Parliament. Defs.’ Mot.

at 10. As such, they argue that the APPG is a “subdivision” of one or more foreign government

entities, i.e., Parliament, the House of Commons and/or the House of Lords. Id.

       Congress deliberately drafted the foreign government entity provision in broad strokes.

See 5 U.S.C. § 552(a)(3)(E)(ii). Specifically, the provision exempts from disclosures those

requests made by “any government entity” that falls outside the United States. Id. (emphasis

added). APPG’s members are elected officials who serve in the House of Commons or the

House of Lords. Pls.’ Mot. at 16. Because the group’s membership consists exclusively of
                                                11
public officials, the court concludes that the APPG is a “subdivision” of a foreign “government

entity” within the language of § 552(a)(3)(E).



 6. The Court Rejects the Plaintiffs’ Proposed “Official/Individual Capacity” Distinction
                       Because It Does Not Appear in the Statute

       The plaintiffs claim that they filed their FOIA request not within their official capacity as

public officials, but in their capacity as individuals (or in the case of the APPG, in its capacity as

an independent organization). Pls.’ Mot. at 18. The plaintiffs thus contend that the foreign

government entity exception only applies if a FOIA request is made “on behalf of and under the

authority of” a foreign government. Id. at 21. The defendants argue in response that allowing

government officials to sue in their “individual capacity” would effectively render the FOIA’s

foreign government entity exception a dead letter. Defs.’ Opp’n at 14.

       As noted, FOIA’s governmental entity exception categorically bars certain groups of

people or organizations from filing FOIA requests. 5 U.S.C. § 552(a)(3)(E). This provision

makes no reference to whether or not these groups are acting at the behest of, or whether their

interests are aligned with, the official policy of their government. Id. In an effort to sidestep this

blanket provision, the plaintiffs ask the court to introduce a distinction based on the requester’s

“official capacity” or “individual capacity.” The court is not at liberty, however, to amend the

statute by inserting phrases that appear nowhere in the statutory language. See Milner v. Dep’t of

Navy, 131 S. Ct. 1259, 1267 (2011) (noting that courts should refrain from “taking a red pen to

the statute” by “cutting out some words and pasting in others”) (quotation marks and citation

omitted).




                                                  12
       It would be particularly inappropriate for the court to adopt the plaintiffs’ suggestion

because their proposed exception would, without doubt, swallow the rule. The defendants

describe the portentous consequences of the plaintiffs’ argument if drawn to its logical extreme:

recently deceased North Korean dictator Kim Jong Il, despite his status as the Supreme Leader of

the Democratic People’s Republic of North Korea, would have been able to file a FOIA request

as long as he claimed to do so in his “individual capacity.” Defs.’ Opp’n at 14 n.9. It is not

necessary to follow the defendants’ parade of horribles to its furthest reaches, however. Instead,

the court observes that a statute susceptible of either of two opposed interpretations must be read

in the manner which effectuates rather than frustrates the major purpose of the legislative

draftsmen. Shapiro v. United States, 335 U.S. 1, 31 (1948); see also Rosado v. Wyman, 397 U.S.

397, 415 (1970) (observing a “basic axiom – that courts should construe all legislative

enactments to give them some meaning”). If the court is to give any meaning to the foreign

government entity exception, this provision cannot turn on such evanescent factors as the

subjective intent of the individual who files the claim. To do so would essentially allow a system

of voluntary compliance – which is to say, no compliance at all. Accordingly, the court rejects

the contention that the plaintiffs may evade the foreign government entity exception by filing in

their “individual capacity.”



                         7. Joe Cyr is Andrew Tyrie’s Representative

       The government contends that Joe Cyr is the “representative” of Andrew Tyrie and the

APPG. Defs.’ Mot. at 2. The plaintiffs counter that Joe Cyr is an American citizen and that his

FOIA request is motivated solely by his concern about the policy choices of his country. Pls.’

Mot. at 31-32.
                                                13
        Under any plain-meaning analysis, an attorney is a “representative” of her client. Several

federal statutes define an attorney as a “representative.” See, e.g., 5 U.S.C. § 7513(b)(3) (“An

employee against whom an action is proposed is entitled to be represented by an attorney or

other representative.”); 45 U.S.C. § 153 (“Parties may be heard either in person, by counsel, or

by other representatives”); 18 U.S.C. § 4214(c) (“the alleged parole violator . . . shall have

counsel or another representative . . . .”); 5 U.S.C. § 7114(a)(5) (“The rights of an exclusive

representative under the provisions of this subsection shall not be construed to preclude an

employee from (A) being represented by an attorney or other representative, other than the

exclusive representative, of the employee’s own choosing in any grievance or appeal action”). It

is possible that the members of Congress who enacted the foreign government entity exception

may have wished a different definition of “representative” to apply for the purposes of FOIA; if

so, they neglected to write it into the statute.

        The plaintiffs maintain that Joe Cyr should nonetheless be allowed to proceed with his

FOIA claim because he is a concerned United States citizen who acted independently of his

status as the other plaintiffs’ attorney. Pl.’s Mot. at 31-32. The court agrees that Joe Cyr, had he

filed alone, would presumptively be entitled to disclosure under FOIA. FOIA generally allows

“any person” to seek disclosure of certain agency materials. 5 U.S.C. § 552(a)(3)(A); Taylor v.

Sturgell, 533 U.S. 880, 885 (2008) (noting that “any person” may request a record unless the

materials fall within one of FOIA’s enumerated exceptions). The foreign government entity

exception states, however, that an agency “shall not” make any disclosures if the requester is a

representative of a foreign government entity. Id. § 552(a)(3)(E)(ii). In conjunction, these two

provisions may fairly be read as follows: any person can file a FOIA request unless that person is

also a foreign government entity or acts as its representative. 5 U.S.C. § 552(a)(3)(A), (E).
                                                   14
Because Andrew Tyrie is a representative of a foreign government entity, his request is barred by

FOIA. Because Joe Cyr is Andrew Tyrie’s legal representative, Cyr’s request is similarly barred.

       The court will admit that the result is somewhat inelegant. In particular, it seems clear

that the plaintiffs could have easily circumvented this legal snarl; information disclosed under

FOIA is freely available to the public at large. See Bassiouni v. Cent. Intelligence Agency, 392

F.3d 244, 245-46 (7th Cir. 2004). It therefore appears that Joe Cyr could have filed an identical

FOIA request and then forwarded the information along to the remaining plaintiffs. See id.;

Swan, 96 F.3d at 500 (“Once records are released, nothing in FOIA prevents the requester from

disclosing the information to anyone else.”). The court is not authorized to follow the logic of

the policy it would enact if it could rewrite the law from scratch, however. Instead, the court is

required to follow the logic of the statute as it is written. Here, Congress appears to have been

motivated by a desire to reduce the administrative burdens shouldered by this country’s

intelligence agencies. H.R. Rep. No. 107-592, at 29 (2002). Congress chose to exclude certain

groups from filing FOIA requests, even if those groups can later receive the information

disclosed by other individuals’ FOIA requests. See id.; Swan, 96 F.3d at 500. Although this is

not the only method to reduce the administrative burden faced by the country’s intelligence

agencies, it is the way Congress chose to do so. The court has no opportunity to second-guess

Congress’ choice. Accordingly, the court concludes that the plaintiffs’ claim fails to state a

ground upon which legal relief may be granted.




                                                 15
                                     IV. CONCLUSION

       For the foregoing reasons, the court grants the defendants’ partial motion to dismiss and

denies the plaintiffs’ motion for partial summary judgment. An Order consistent with this

Memorandum Opinion is separately and contemporaneously issued this 2nd day of April, 2012.



                                                      RICARDO M. URBINA
                                                     United States District Judge




                                               16